Citation Nr: 0728981	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-36 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 20, 
2005, for the award of a 10 percent rating for tinnitus.

ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
bilateral hearing loss, evaluating it at zero percent from 
September 10, 2004, the date the RO received the veteran's 
claim.  The RO issued a notice of the decision and the 
veteran timely filed a Notice of Disagreement (NOD) in May 
2005.  The RO provided a Statement of the Case (SOC) in 
October 2005.  In November 2005, the veteran timely filed a 
substantive appeal as to the initial compensable rating for 
the hearing loss claim. The Portland RO now has jurisdiction 
over this claim.  

The Board notes that in a November 2006 statement, the 
veteran appeared to raise an informal claim of an increased 
compensable rating for service-connected tinnitus, as well as 
secondary claims of dizziness and loss of balance.  These 
issues are not developed for appellate consideration and are 
referred to the RO for appropriate action.   

The claim for an earlier effective date for service 
connection for tinnitus is addressed in the REMAND part of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required of him.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's average puretone decibel losses and speech 
discrimination percentages from the October 2005 VA 
audiological examination convert to Roman numeral designation 
of I in the right ear and Roman numeral designation of II in 
the left ear. 


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 
& Tables VI, VIa, VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claim, and of the notice this 
correspondence failed to provide, no prejudice to the veteran 
resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for a compensable rating for 
bilateral hearing loss.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records and federal agency records, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It also asked the veteran to 
provide VA with any other supporting evidence in his 
possession.  Furthermore, the veteran received notice of the 
regulations pertaining to establishing service connection in 
a September 2005 letter, which the RO issued in connection 
with the veteran's claim for service connection for tinnitus.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the April 2005 RO decision that is the subject of this appeal 
in its November 2004 letter.  However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating in the November 2004 letter.  With respect 
to Dingess notice, where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 891 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed  prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. at 111-16.

In the instant case, the RO did supply rating notice in the 
October 2005 SOC.  The SOC informed the veteran that after a 
review of the evidence received after the November 2004 
notification letter, his claim for a compensable rating 
remained denied.  The SOC also provided a statement of 
reasons or bases for that denial.  The Board issued the SOC 
after the veteran had filed his disagreement with the initial 
rating decision.  Thereafter, the veteran had ample time to 
submit additional evidence concerning the extent of his 
hearing loss.  The presumption of prejudice is therefore 
rebutted.

Furthermore, the evaluation of hearing impairment applies a 
rather structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, the result of 
the VA audiological examination does not warrant a higher 
evaluation for the veteran's service-connected bilateral 
hearing loss.  See Sanders, 487 F.3d at 887 (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  
  
The veteran has not raised an effective date claim as to the 
issue of service-connected hearing loss, and in view of the 
foregoing, the Board cannot conclude that the defect in 
timing of Dingess notice affected the essential fairness of 
the adjudication.  The presumption of prejudice is therefore 
rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an October 2005 VA audiological examination, which 
was thorough in nature and adequate for the purposes of 
deciding this claim.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the November 2004 VCAA letter.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38  
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower  
rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a  
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The rating schedule also provides two provisions for 
evaluating certain patterns of hearing impairment where the 
speech discrimination tests may not reflect the severity of 
communicative functioning.  See 38 C.F.R. § 4.85.  Under 38 
C.F.R. 
§ 4.86, when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will  determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Also, when the pure tone  threshold is 30 decibels 
or less at 1,000 Hertz and 70 decibels or more at 2,000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  See 64 
Fed. Reg. 25, 202-10 (May 11, 1999) (effective June 10, 
1999). 

The veteran's service-connected bilateral hearing loss has 
been evaluated as zero percent disabling since September 10, 
2004, which is the day the veteran filed his claim.  He 
appeals for an increased compensable rating.

An October 2005 VA audiological examination found the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
65
75
LEFT
35
45
35
70
80

Puretone threshold averages were 55 in the right ear and 58 
in the left ear.  The veteran's speech recognition score was 
92 percent bilaterally.  

In this case, the veteran's bilateral hearing loss disability 
does not more nearly approximate the criteria for a 
compensable evaluation under DC 6100.  Applying the 
evaluation criteria for hearing impairment (outlined above) 
to these audiometric testing results, the right ear is 
assigned an evaluation of "I" and the left ear is assigned an 
evaluation of "II", which results in a zero percent (non-
compensable) disability evaluation.  See 38 C.F.R. § 4.85, 
Tables VI and VII.  Furthermore, there is no evidence of an 
exceptional pattern of hearing impairment in either ear such 
that the provisions of 38 C.F.R. § 4.86 are applicable.  
Accordingly, the Board finds that the veteran is not entitled 
to an increased compensable rating for bilateral hearing 
loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

The Board acknowledges the veteran's complaints of dizziness 
and loss of balance.  However, these issues are not presently 
before the Board and are therefore referred back to the RO 
for further development.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
evaluation for bilateral hearing loss, the doctrine does not 
apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 




REMAND

In October 2005, the RO in Portland, Oregon granted service 
connection for tinnitus, evaluating it at 10 percent from May 
20, 2005, the date the RO received the veteran's claim.  As 
noted in a November 2005 Report of Contact, the veteran 
emailed the RO expressing concern about the effective date 
assigned for this award.  The RO apparently construed this 
statement as an expression of disagreement regarding the 
effective date and sent the veteran an email indicating that 
an earlier effective date was indeed warranted.  The RO 
advised the veteran that they had "accepted and forwarded a 
claim for an earlier effective date" and that if he wished 
to file an appeal he would need to submit a statement in 
writing to the RO.  The RO's email suggests that further 
action was to be taken regarding the effective date assigned 
for the tinnitus claim.  However, as the veteran points out 
in his March 2007 letter, there is no indication that any 
such action was taken.  

In any event, as the veteran's November 2005 email clearly 
expressed disagreement with the effective date assigned, a 
Statement of the Case must be issued on the matter.  
Therefore, the Board must remand the case to the RO for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to this issue, if he so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a statement of the case, 
pursuant to 38 C.F.R. § 19.26, on the issue of an 
effective date earlier than May 20, 2005, for the 
award of service connection for tinnitus.  Advise 
the veteran of the time limit in which he may file 
a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2006).  Inform the veteran that he 
must file a substantive appeal within the 
appropriate period of time in order to perfect his 
appeal of this issue.  Thereafter, return the case 
to the Board for its review only if an appeal is 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The RO should 
treat the claims expeditiously.  Claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


